Howell, J.
This is an appeal from a judgment dissolving an injunc*239tion, sued out against the United States marshal and others, to enjoin a sale under a process from the United States Circuit Court in this city. A motion is made to dismiss the appeal (which was granted on a peti-tition), on the ground that the movers and no one in interest have been cited as appellees, nor has any citation been asked for in the petition of appeal.
The motion is well taken. It may be considered as now settled in this court that whén citation of appeal is not prayed for by the appellant, and none is issued, the provisions established by the act of 1839, and re-enacted in I860, in favor of the appellant, are not applied to maintain the appeal, but the fault is attributable to the appellant, and the appeal dismissed. See the cases reported in 17 An. 74; 18 An. 626, 700, and authorities therein cited.
Appeal dismissed.
Rehearing refused.